Citation Nr: 1800611	
Decision Date: 01/05/18    Archive Date: 01/19/18

DOCKET NO.  14-15 517A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include major depression and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a gastrointestinal (GI) disability, to include gastroesophageal reflux disease (GERD). 


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from May 1982 to May 2002.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2011 and December 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In November 2017, the Veteran presented sworn during a video conference hearing in Winston-Salem, North Carolina, which was chaired by the undersigned.  A transcript of the hearing has been associated with the Veteran's claims file.  

The Board notes that the Veteran originally filed a claim of entitlement to service connection for PTSD in October 2010.  PTSD was denied in an April 2011 decision.  In July 2011, he again claimed service connection for a psychiatric disorder.  As this later claim was within one year of the prior denial, the Board considers this claim to be a continuation of the initial claim for service connection for a psychiatric disorder.  Although not expressly claimed by the Veteran, the Board is expanding his original claim to include all acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction his mental condition, whatever it is, causes him.).  The issue has been recharacterized above.

The issues of service connection for a traumatic brain injury, a cervical spine disability, and memory loss and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities have been raised by the record in a November 2017 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran's currently diagnosed major depression and PTSD are likely the result of his active service.

2.  The Veteran's currently diagnosed GERD is likely the result of his active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection are met for an acquired psychiatric disorder, to include major depression and PTSD.  38 U.S.C. §§ 1110, 1131, (2012); 38 C.F.R. §§ 3.303, 3.304(f) (2017).

2.  The criteria for service connection are met for GERD.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Veteran's PTSD and GERD claims are granted herein, any error related to the duties to notify and assist is moot.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C. §§ 1110, 1131 (2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Psychiatric Disorder

The Veteran claims that his acquired psychiatric disorder is the result of witnessing and providing aid to victims of a serious helicopter crash while in service.  He therefore believes service connection is warranted.

Service connection for PTSD specifically requires that the record show: (1) a current medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a) (requiring mental disorder diagnoses to conform with the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5)); (2) combat status or credible supporting evidence that the claimed in-service stressor actually occurred; (3) medical evidence of a causal nexus between diagnosed PTSD and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2017).  

With regard to a present disability, VA treatment records note that the Veteran has been diagnosed with major depression and chronic PTSD.  The PTSD diagnosis in January and February 2015 VA treatment records from his inpatient PTSD treatment, was noted to conform to the DSM-V diagnostic criteria.  The first elements of Shedden/Caluza and 38 C.F.R. § 3.304(f) are met.

With regard to an in-service event or stressor, the Veteran claims that he was a first responder to a helicopter crash, providing first aid and seeing severely injured fellow service members.  Personnel records for the Veteran reflect that he received an award for being one of the initial rescue personnel to locate a downed helicopter and two badly injured pilots.  The award notes that the Veteran provided first aid, evacuated the pilots, and secured the scene and the wreckage was still smoldering and at risk for secondary explosion.  This award confirms his claimed stressor.  The second elements of Shedden/Caluza and 38 C.F.R. § 3.304(f) are also met.

The remaining question is whether there is a medical nexus between the Veteran's in-service stressor and his current depression and PTSD.  VA treatment records from the Veteran's January to February 2015 inpatient PTSD treatment note that his PTSD was due to the trauma of a helicopter crash.  This is supported by subsequent VA treatment records.  Recent VA treatment records also indicate that the Veteran's major depression is the result of his experience as a responder to a major trauma in service.  Affording the Veteran the benefit of the doubt, the Board concludes that the final elements of Shedden/Caluza and 38 C.F.R. § 3.304(f) are also met.  38 U.S.C. § 5107(b) (2012).  

Based on the foregoing, the Veteran's claim for service connection for an acquired psychiatric disorder, to include major depression and PTSD, is granted.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

GI Disorder

With regard to a present disability, several VA treatment records show that the Veteran has been diagnosed with GERD.  The first element of Shedden/Caluza is met.

With regard to an in-service event, service treatment records include multiple episodes of GI symptoms that were diagnosed as gastroenteritis and gastritis, as well as treatment with omeprazole.  The second element of Shedden/Caluza is also met.

The remaining question is whether there is a medical nexus between the Veteran's in-service GI complaints and his current GERD.  

The Veteran was afforded VA examinations and opinions in November 2011 and November 2012.  The November 2011 examiner diagnosed the Veteran with reflux esophagitis and concluded that the Veteran had developed reflux in service.  The November 2012 examiner diagnosed the Veteran with GERD but provided a negative opinion based on the diagnosis of gastritis in service.  He opined that GERD is not caused or aggravated by gastritis and the Veteran did not currently have a diagnosis of gastritis.  However, the November 2012 examiner failed to address the November 2011 examiner's opinion that the Veteran developed reflux in service, despite it being diagnosed as gastritis.  He also failed to address the Veteran's claim of continuous GERD symptoms since service.  In light of these deficiencies, the negative November 2012 VA opinion is inadequate.

The Board has considered remanding the claim to obtain an adequate opinion on the etiology of the Veteran's current GERD.  However, as noted above, an earlier November 2011 VA examiner provided an opinion that supports the onset of GERD in service.  Additionally, VA treatment records consistently note that the onset of the Veteran's GERD was in 1993 while in service.  In light of the November 2011 VA opinion and the supportive VA treatment records, the Board finds that the evidence is, at minimum, in equipoise regarding the question of whether the Veteran's current GERD toe is related to his military service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  The benefit-of-the-doubt will be conferred in the Veteran's favor and remand is not necessary.  The claim for service connection for GERD is granted.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

	(CONTINUED ON NEXT PAGE)








ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include major depression and PTSD, is granted.

Entitlement to service connection for GERD is granted.



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


